239 F.2d 862
Michael VENTRONE, Libelant-Appellant,v.UNITED STATES of America, Respondent-Appellee-Appellant, andPittston Stevedoring Corporation, Respondent-Impleaded-Appellee.
No. 51.
Docket 24022.
United States Court of Appeals Second Circuit.
Argued December 12, 13, 1956.
Decided January 7, 1957.

Samuel P. Fensterstock, New York City, for libelant-appellant; Jacob Rassner, Thomas F. Frawley and Harvey Goldstein, New York City, of counsel.
George Cochran Doub, Asst. Atty. Gen., Leonard P. Moore, U. S. Atty., Brooklyn, N. Y., Leavenworth Colby and Howard F. Fanning, Attys., Dept. of Justice, Washington, D. C., for respondent-appellee-appellant.
Purdy, Lamb & Catoggio, New York City, for impleaded-respondent; Edmund F. Lamb, New York City, of counsel.
Before SWAN, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
This appeal raises only questions of fact. The trial judge discredited the testimony of the libelant's three witnesses for reasons stated in his opinion, and found that the vessel was not unseaworthy, that the respondent was not negligent, and that the accident resulted from carelessness or inattention to duty on the part of libelant's fellow longshoreman. The decree is affirmed on the opinion below, reported in D.C., 134 F. Supp. 169.